Affirmed and Memorandum Opinion filed March 31, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00978-CR

                   MAKEITHA DANAE SIMON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 209th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1588731

                         MEMORANDUM OPINION

      Appellant Makeitha Danae Simon entered a plea of guilty to the offense of
aggravated assault of a family member. See Tex. Penal Code § 22.02(b)(1).
Appellant was sentenced pursuant to a plea bargain agreement with the State to serve
five years’ deferred adjudication community supervision. The State subsequently
moved to adjudicate appellant’s guilt because she violated certain conditions of
community supervision, specifically those conditions that required appellant to
commit no further offenses and to have no contact with the complainant. Following
an evidentiary hearing, the trial court adjudicated appellant guilty and assessed
punishment at two years in prison. Appellant raises two issues on appeal. In her first
issue, appellant argues the trial court abused its discretion when it admitted the
complainant’s out-of-court statements because they were inadmissible hearsay. We
overrule this issue because it was not outside the zone of reasonable disagreement
for the trial court to conclude that the complainant’s out-of-court statements were
excited utterances. Appellant asserts in her second issue that the trial court violated
the Confrontation Clause of the United States Constitution when it admitted
testimony recounting the complainant’s out-of-court statements. We overrule this
issue because we conclude that the challenged testimony regarding the
complainant’s out-of-court statements is non-testimonial. We affirm the trial court’s
judgment.

                                    BACKGROUND

      At the beginning of the adjudication hearing the State alleged appellant
violated the terms of her community supervision by committing the offense of
assaulting the complainant, a member of her household, by impeding breathing. The
State further alleged that appellant violated the condition of her community
supervision that required her to have no contact with the complainant. Appellant
pleaded not true to the State’s allegations.

      The complainant did not testify at the hearing; the State presented the
testimony of the officer who responded to the 911 call, Deputy Kevin Edmond. On
July 1, 2018, Edmond was dispatched on a call involving domestic violence. When
Edmond arrived at the apartment complex, he saw the complainant, who came
running to the car. Edmond described the complainant as “hysterical,” “kind of
scared,” and “talking fast.” Edmond testified that he tried to get the complainant to
calm down and that the complainant told him she had been assaulted. Appellant

                                           2
objected to Edmond’s testimony, but the trial court did not rule on appellant’s
objection. The trial court noted that the testimony was hearsay and asked the
prosecutor whether the complainant was available to testify. The prosecutor
responded that the complainant was an uncooperative “recanting victim” and would
be unavailable.

      Edmond continued his testimony stating that the complainant was excited and
scared. Before speaking with the complainant Edmond did not know the location of
the suspect in the domestic disturbance. Edmond did not know if the suspect may
have been armed and did not know the level of risk associated with the situation.
Before Edmond spoke with the complainant, he assessed the situation as an on-going
emergency. In speaking with the complainant Edmond was determining what
happened and where the suspect may have been located in order to protect the
complainant.

      Edmond testified that he received the dispatch call at 2:15 and arrived at the
apartment complex eleven minutes later at 2:26. Edmond knew he was responding
to an assault call and when he arrived a hysterical woman ran to his car. Edmond
testified she appeared to be hysterical due to the startling condition of the call. At
that time appellant objected to any hearsay arguing the State had not “laid the
predicate” for an excited utterance exception. The trial court granted appellant a
running objection to any hearsay.

      Edmond testified that the complainant told him she had been strangled.
Appellant then objected under the Sixth Amendment Confrontation Clause and the
trial court granted a running objection. Edmond then testified the complainant told
him she had been struck twice in the ear and was strangled. She also reported she
was pushed against a television in the apartment. Edmond testified the complainant
appeared credible; her ear was red and she was bruised but he did not observe any

                                          3
marks on the complainant’s neck. Edmond went into the apartment and saw that the
television was pushed into the wall. There was also broken glass in the apartment.
Edmond arrested appellant for assaulting the complainant. Edmond testified that the
redness of the complainant’s ear, cuts on her hand, and the state of the apartment
were indications of a recent physical altercation.

      The trial court found the State’s allegations in the motion to adjudicate true
and sentenced appellant to two years in prison.

                                      ANALYSIS

I.    The trial court did not abuse its discretion when it overruled appellant’s
      hearsay objection and admitted the complainant’s out-of-court
      statements.

      Appellant argues in her first issue that the trial court abused its discretion by
adjudicating appellant guilty, finding she violated her court-ordered supervision
based only on inadmissible hearsay.

      Our review of an order adjudicating guilt and revoking community
supervision is limited to determining whether the trial court abused its discretion in
determining that the defendant violated the terms of her community supervision. See
Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). A revocation hearing
is not a criminal prosecution, and the degree of proof required to establish the truth
of the allegation in a motion to adjudicate guilt and revoke community supervision
is not the same. Hacker v. State, 389 S.W.3d 860, 864–65 (Tex. Crim. App. 2013).
Specifically, in a revocation hearing, the State must prove by a preponderance of the
evidence that the defendant violated a condition of her community supervision.
Rickels, 202 S.W.3d at 763. The State satisfies this burden of proof when the greater
weight of credible evidence before the trial court creates a reasonable belief that it
is more probable than not that the defendant has violated a condition of community

                                          4
supervision. Id.

      We review a trial court’s decision to admit evidence for an abuse of discretion.
Zuliani v. State, 97 S.W.3d 589, 595 (Tex. Crim. App. 2003). A trial court abuses its
discretion only if the trial judge’s decision was so clearly wrong as to lie outside that
zone within which reasonable persons might disagree. Balderas v. State, 517 S.W.3d
756, 778 (Tex. Crim. App. 2016).

      Hearsay is a statement made outside of court and offered into evidence to
prove the truth of the matter asserted. Tex. R. Evid. 801(d). Although hearsay is
generally inadmissible, Texas Rule of Evidence 803 provides an exception for
admitting excited utterances: statements “relating to a startling event or condition
made while the declarant was under the stress of excitement that it caused.” Tex. R.
Evid. 803(2); see Zuliani, 97 S.W.3d at 595–96. There are three requirements for a
statement to be an excited utterance:

      (1) the statement must be the product of a startling occurrence that
      produces a state of nervous excitement in the declarant and renders the
      utterance spontaneous;
      (2) the state of excitement must still so dominate the declarant’s mind
      that there is no time or opportunity to contrive or misrepresent; and
      (3) the statement must relate to the circumstances of the occurrence
      preceding it.

McCarty v. State, 257 S.W.3d 238, 241 (Tex. Crim. App. 2008); Kesaria v. State,
148 S.W.3d 634, 642 (Tex. App.—Houston [14th Dist.] 2004), aff’d, 189 S.W.3d
279 (Tex. Crim. App. 2006).

      Generally, a trial court may rely on the contents of the statement itself, along
with the declarant’s appearance, behavior, and condition, to determine the
occurrence of an exciting event and the declarant’s personal perception of it. Ross v.
State, 154 S.W.3d 804, 809 (Tex. App.—Houston [14th Dist.] 2004, pet. ref’d). The

                                           5
court may also consider the time elapsed and whether the statement was in response
to a question. Salazar v. State, 38 S.W.3d 141, 154 (Tex. Crim. App. 2001). It is not
dispositive that the statement is an answer to a question or that it was separated by a
period of time from the startling event; these are simply factors to consider in
determining whether the statement is admissible under the excited utterance hearsay
exception. Id. The critical determination is whether the declarant was still dominated
by the emotions, excitement, fear, or pain of the event or condition at the time of the
statement. Zuliani, 97 S.W.3d at 596.

      Appellant argues on appeal that the complainant’s statements did not qualify
as excited utterances because (1) it was speculation that the statements and the
assault were close in time; and (2) the complainant’s statements were made in
response to police questioning.

      Edmond testified that he arrived at the apartment complex eleven minutes
after “the call dropped.” The complainant’s ear was red, she had cuts on her hands,
and the television was pushed into the wall. The complainant immediately ran to
Edmond’s car talking fast and in a hysterical state. While the assault could have
taken place long before the 911 call was placed, Edmond’s testimony about the
physical state of the complainant in addition to her emotional state, show the
statements were not self-serving and were made shortly after the event. See Apolinar
v. State, 155 S.W.3d 184, 190–91 (Tex. Crim. App. 2005) (testimony that declarant
still appeared nervous or distraught and that there was reasonable basis for
continuing emotional upset will often suffice).

      Appellant also points out that the complainant’s statements were partially
made in response to Edmond’s questioning. The mere fact that the statements are the
result of questioning asking what happened does not make the statement
inadmissible. Id. at 190; Dixon v. State, 358 S.W.3d 250, 260 (Tex. App.—Houston

                                          6
[1st Dist.] 2011, pet. ref’d). Evidence that a statement was made in response to
questioning is relevant to whether a statement violates the Confrontation Clause. See
Wall v. State, 184 S.W.3d 730, 741 n. 40 (Tex. Crim. App. 2006); Spencer v. State,
162 S.W.3d 877 (Tex. App.—Houston [14th Dist.] 2005, pet. ref’d). We address
appellant’s Confrontation Clause objection below.

       The record reflects the complainant’s statements were the product of a
startling occurrence that produced a state of nervousness in the complainant, which
still dominated her mind when Edmond responded to the 911 call. The complainant’s
statements related to the assault, which had taken place recently, and the complainant
was still dominated by the emotions, excitement, fear, and pain of the event. We
hold the trial court did not abuse its discretion when it admitted Edmond’s testimony
about the complainant’s out-of-court statements as excited utterances. We overrule
appellant’s first issue.

II.    The trial court did not violate appellant’s rights under the Confrontation
       Clause when it overruled her objection and admitted the complainant’s
       out-of-court statements.

       In her second issue appellant argues the trial court abused its discretion by
admitting inadmissible hearsay and thereby denying appellant’s right of
confrontation under the Sixth and Fourteenth Amendments to the United States
Constitution.

       The Sixth Amendment provides that in all criminal prosecutions, the accused
shall have the right to be confronted by the witnesses against her. U.S. Const. amend.
VI. In Crawford v. Washington, 541 U.S. 36, 51, (2004), the Supreme Court of the
United States held that the Sixth Amendment right of confrontation applies not only
to in-court testimony, but also to out-of-court statements that are testimonial in
nature. Langham v. State, 305 S.W.3d 568, 575 (Tex. Crim. App. 2010). The


                                          7
Confrontation Clause forbids the admission of testimonial hearsay unless the
declarant is unavailable to testify and the defendant had a prior opportunity to cross-
examine the declarant. Crawford, 541 U.S. at 68. This “provides a simple yet
unforgiving rule: the State may not introduce a testimonial hearsay statement unless
(1) the declarant is unavailable to testify and (2) the defendant had a prior
opportunity to cross-examine the declarant.” Lee v. State, 418 S.W.3d 892, 895 (Tex.
App.—Houston [14th Dist.] 2013, pet. ref’d). Whether a particular out-of-court
statement is testimonial is a question of law that we review de novo. Wall, 184
S.W.3d at 742.

       The Court of Criminal Appeals has summarized three kinds of testimonial
statements: (1) “ex parte in-court testimony or its functional equivalent,” i.e.,
“pretrial statements that declarants would expect to be used prosecutorially;” (2)
“extrajudicial statements contained in formalized testimonial materials,” such as
affidavits, depositions, or prior testimony; and (3) “statements that were made under
circumstances which would lead an objective witness reasonably to believe that the
statement would be available for use at a later trial.” Langham v. State, 305 S.W.3d
568, 576 (Tex. Crim. App. 2010).

       The following principles are useful in determining whether particular
statements are testimonial: (1) testimonial statements are official and formal in
nature, (2) interaction with the police initiated by a witness or the victim is less likely
to result in testimonial statements than if initiated by the police, (3) spontaneous
statements to the police are not testimonial, and (4) responses to preliminary
questions by police at the scene of the crime while police are assessing and securing
the scene are not testimonial. Villanueva v. State, 576 S.W.3d 400, 405 (Tex. App.—
Houston [1st Dist.] 2019, pet. ref’d); Amador v. State, 376 S.W.3d 339, 342–43 (Tex.
App.—Houston [14th Dist.] 2012, pet. ref’d); Dixon v. State, 244 S.W.3d 472, 482

                                            8
(Tex. App.—Houston [14th Dist.] 2007, pet. ref’d).

      Not all statements made to a police officer, however, are testimonial. Spencer
v. State, 162 S.W.3d 877, 883 (Tex. App.—Houston [14th Dist.] 2005, pet. ref’d).
In Spencer, we determined that a complainant’s initial statements to police were not
testimonial because they were made when the police arrived on the crime scene to
assess and secure the scene, and they bore “no indicia of the formal, structured
questions necessary for statements to be testimonial.” Id.; see also Wilson v. State,
296 S.W.3d 140, 147 (Tex. App.—Houston [14th Dist.] 2009, pet. ref’d)
(information solicited from the declarant was necessary to enable police to arrest the
suspect and resolve the present emergency).

      With the above principles in mind, we hold that the complainant’s statements
to Edmond were not testimonial in nature. The initial statements were not solicited
by police in response to questioning but were spontaneously offered as soon as
Edmond arrived. The statements were made approximately eleven minutes after the
911 call was placed. The complainant’s ear was still red from the assault and the
apartment reflected disarray from the recent assault. Any statements made in
response to police questioning were made to secure the scene and determine whether
the perpetrator was still on the premises and whether there was a continuing danger.
Generally, statements made to police while the declarant is still in personal danger
are not made with consideration of their legal ramifications because the declarant
usually speaks out of urgency and a desire to obtain a prompt response; thus, those
statements will not normally be deemed testimonial. Wall, 184 S.W.3d at 742.

      Because the statements were not testimonial the trial court did not abuse its
discretion in concluding that the Confrontation Clause was not violated. We overrule
appellant’s second issue.



                                          9
III.   The judgment does not warrant reformation.

       In a cross-issue the State asks us to reform the judgment of adjudication to
reflect that the trial court found both allegations in the State’s motion to adjudicate
true. The State points out that at the hearing the trial court found the “allegations”
true in finding that appellant violated the conditions of her community supervision.
The State also points out that the trial court’s judgment only listed one violation of
community supervision, the commission of another offense.

       The State correctly notes that this court may reform the judgment to correct a
clerical error. See French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992)
(stating appellate court has authority to reform a judgment to “speak the truth”). The
State relies on Mazloum v. State, 772 S.W.2d 131, 132 (Tex. Crim. App. 1989) in
arguing that the trial court’s judgment contains a clerical error. In that case the Court
of Criminal Appeals allowed a written order revoking probation that recited an
invalid ground for revocation to be reformed to reflect a valid ground where the trial
court orally made the specific valid finding. Id.

       Generally, in criminal cases where there is a conflict between the oral
pronouncement of a sentence and the sentence in the written judgment, the oral
pronouncement controls. Taylor v. State, 131 S.W.3d 497, 500 (Tex. Crim. App.
2004). However, when the discrepancy between the oral pronouncement and written
judgment involves which terms and conditions of probation were violated, and on
the basis of which violations the probation should be revoked and adjudication of
guilt should be entered, the written order of the court controls over the oral
announcement. Eubanks v. State, 599 S.W.2d 815, 817 (Tex. Crim. App. 1980);
Aguilar v. State, 542 S.W.2d 871, 874 (Tex. Crim. App. 1976); Ablon v. State, 537
S.W.2d 267, 269 (Tex. Crim. App. 1976). The court re-affirmed this holding in
Coffey v. State, 979 S.W.2d 326, 328 (Tex. Crim. App. 1998) noting that those cases

                                           10
all involved written probation revocation orders based on grounds that were
inconsistent with the oral pronouncement of revocation. Id.

       In Mazloum, relied on by the State, the court allowed a written order revoking
probation that recited an invalid ground to be reformed to reflect a valid ground
where the trial court orally made the specific valid finding. 772 S.W.3d at 132. In
this case, unlike Mazloum, the written judgment does not reflect an invalid ground,
but fails to list both grounds. We hold this case is controlled by the authority in
Eubanks and Coffey, which holds that the written findings control over the oral
announcement. We decline the State’s request to reform the judgment and overrule
the State’s cross-issue.

                                   CONCLUSION

       Having overruled appellant’s issues on appeal, we affirm the judgment of the
trial court.




                                       /s/    Jerry Zimmerer
                                              Justice



Panel consists of Justices Jewell, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         11